Citation Nr: 1118166	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-23 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left elbow disability, separate and distinct from left ulnar neuropathy. 

4.  Entitlement to service connection for a right elbow disability, to include right ulnar neuropathy. 

5.  Entitlement to service connection for non-malignant calcified right infrahilar lymph node.

6.  Entitlement to an initial compensable rating for left ear hearing loss disability.

7.  Entitlement to an initial compensable rating for eczema.

8.  Entitlement to a separate rating for left ulnar neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse, V.B.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran has unverified periods of active service from October 1980 to January 1988.  He has verified active military service from January 1988 to October 1993 and from July 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2007 and August 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In November 2010, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In November 2010, the Veteran submitted additional evidence, consisting of a memorandum for record regarding environmental exposure during Operation Enduring Freedom and an attached list of personnel.  The Board notes that the attached list of personnel, and a similar memorandum for record, were already associated with the claims file prior to the June 2008 statement of the case (SOC).  

Historically, in May 2006, the Veteran filed claims for entitlement to service connection for left cubital tunnel syndrome (ulnar neuropathy), bilateral carpal tunnel syndrome, and bilateral "elbow condition".  In a July 2007 rating decision, the RO denied the Veteran's claim with regard to the "elbow condition", and granted service connection for left carpal tunnel syndrome and left ulnar neuropathy with a noncompensable evaluation.  The Veteran filed a notice of disagreement with regard to the issue of left carpal tunnel syndrome and left ulnar neuropathy, and the issue of a left "elbow condition".  A June 2008 SOC addressed both issues.  The Veteran's August 2008 substantive appeal indicated that he was appealing the rating decision with regard to the left "elbow condition."  He did not indicate that he was appealing the rating for the left carpal tunnel syndrome and left ulnar neuropathy.  At the November 2010 Travel Board hearing, the Veteran testified that he did not know if he had any problems with his elbow aside from the ulnar nerve damage, but that he continued to have pain.  The Veteran's testimony clarifies that he is seeking both a separate rating for his left ulnar neuropathy, aside from his carpal tunnel syndrome, and that he is seeking service connection for a left elbow disability, separate and apart from left ulnar neuropathy.  The Board waives any objection to the timeliness of the Veteran's substantive appeal with regard to separate rating for a left ulnar neuropathy disability, and finds that both issues are currently on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

These matters were previously before the Board in August 2010, and were remanded for further development.  The Board finds that the RO has complied with the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).

The issues of entitlement to service connection for right ear hearing loss disability, entitlement to service connection for a low back disability, entitlement to service connection for a left elbow disability (separate and distinct from left ulnar neuropathy), entitlement to service connection for a right elbow disability, to include right ulnar neuropathy, entitlement to an initial compensable rating for left ear hearing loss disability, entitlement to an initial compensable rating for eczema, and entitlement to a separate rating for left ulnar neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent clinical evidence of record reflects that the Veteran has a non-malignant calcified right infrahilar lymph node likely caused by an infection during the Veteran's active service.


CONCLUSION OF LAW

A non-malignant calcified right infrahilar lymph node was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence to the Veteran in December 2007, VA informed the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified the Veteran that a disability rating and effective date would be assigned, in the event of award of the benefit(s) sought, as required by the Court in Dingess/Hartman.  

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA treatment and examination records, and the statements of the Veteran in support of his claim, to include his testimony at a Travel Board hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record with regard to the Veteran's claim for service connection for a non-malignant calcified infrahilar lymph node disability.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to attempt to obtain.  

A VA examination with regard to the issue on appeal was obtained in July 2007. 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case is adequate.  The examination report provided pertinent clinical findings, and provided supporting rationale for the opinion proffered.  The examiner's opinion was based on a review of the claims file, to include diagnostic testing reports. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection for non-malignant calcified right infrahilar lymph node

The first element of a claim for service connection is that there must be evidence of a current disability.  The evidence of record reflects clinical findings of a calcified lymph node in the right subcarinal region of the Veteran's chest.  Thus, the Board finds that the first element has been met.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A December 2003 STR reflects that the Veteran underwent a CT scan of the chest which showed a right lung lesion.  It was noted that it was thought to be a calcified lymph node.  A March 2004 STR (radiologic examination sheet) reflects findings of a large 2.8 x 1.4 centimeter calcified lymph node in the right subcarinal region.  The impression was "old granulomatous disease in an otherwise unremarkable examination."  It was noted that there was no pulmonary lesion, pneumothorax, or pleural effusion.  The Veteran's DD 214 reflects that he entered a term of active duty in July 2003 and was separated in April 2004; thus, he was on active duty when the calcified lymph node was first identified, and for approximately five months prior to identification.  Based on the foregoing, the Board finds that the second element for service connection has been met.

The third element for service connection is medical evidence, or in certain circumstances lay evidence, of a nexus between the current disability and the in-service disease or injury.  The evidence of record includes a July 2007 VA examination report.  The examiner opined that the Veteran had a "non-malignant, incidentally discovered calcified right infrahilar lymph node caused most likely by sub-clinical fungal infection during the term of active service in the Army."  Thus, the Board finds that the third element has been met.  

As all three elements have been met, the Board finds that service connection for non-malignant calcified right infrahilar lymph node is warranted.


ORDER

Service connection for non-malignant calcified right infrahilar lymph node is granted.


REMAND

The Veteran averred, on his claims form, that his first period of active duty was from July 1, 1981 to October 1993.  Although the record does not include a DD 214 for this entire time period, it does include a DD 214 indicating service from January 1988 to October 1993.  This DD 214 also indicates that the Veteran had six years and four months of prior active service.  Such service would approximate the Veteran's averred dates of active service, and is consistent with an August 1991 report of medical history for enlistment purposes.  The DD 214 also indicates five months of prior inactive service.  The August 1991 report of medical history indicates three months of prior service.  The Veteran testified at the November 2010 Board hearing that his first service in the military was in the Army National Guard.  He stated that he then joined the Navy, and subsequently jointed the Army.  (See Board hearing transcript, pages 3 and 4.)  Thus, the evidence of record indicates that the Veteran had approximately three months of Army National Guard service prior to his August 1991 enlistment in the Navy.  The Board finds that VA should attempt to obtain any records from the Veteran's Army National Guard service, which was apparently in 1980 and possibly 1981.  (See August 1981 report of medical history which reflects basic training in November 1980).

Service connection for Right Ear Hearing Loss Disability

The Veteran's August 1981 report of medical examination for enlistment purposes reflects that he had a hearing loss disability in the right ear prior to enlistment.  Such a disability is noted by the audiometer results and also by the physical profile designation of "2" for hearing.  A "2" indicates that the Veteran met procurement standards, but may have had some limitation on initial MOS classification and assignment.  

A June 2007 VA examination report reflects that the Veteran reported onset of hearing loss in the 1980s while on active duty in the Navy.  The report further reflects that "there are no records from [the Veteran's] first period of service in the C-file."  The claims file now includes the August 1981 STR, as noted above.  Thus, the Board finds that a supplemental VA opinion is warranted, with consideration of the Veteran's August 1981 audiological results, and all other STRs, to include all National Guard files, if obtained.  The examiner should consider whether the Veteran had a pre-existing hearing loss and, if so, whether it was aggravated by active service.


Service connection for low back disability

The Veteran avers that he has a low back disability causally related to active service.  He testified at the November 2010 Travel Board hearing that he injured his back while on active duty in the Navy and that it continued to bother him intermittently.  (See Board hearing transcript, page 13.)  

For purposes of this remand, the Board finds that a review of the medical records is in order.  An April 2000 report of medical history for reserve enlistment in the Army (post Navy service) reflects that the Veteran denied recurrent back pain.  

A December 2003 radiologic examination report reflects that an MRI was done of the Veteran's cervical spine due to complaints of neck strain and bilateral arm pain and right arm numbness.  The MRI findings annotate findings only with regard to the cervical spine.  A December 2003 aeromedical evacuation patient record reflects that an MRI revealed several disc problems at "C3-4 + 5-6."  However, a subsequent entry on the same record, in a different handwriting, states that the MRI revealed disc problems "C3-4-L5-6."  The Board finds that there is no MRI evidence of record with regard to the lumbar spine.  

A subsequent aeromedical evacuation patient record also reflects that the Veteran had back pain C34 and L5-6 with past history of neck trauma and that the MRI revealed disc problems.  A December 2003 STR reflects an HPI (History of Present Illness) of an MRI with results of disk problems at C3-4 and L5-6.  However, again, there is no MRI record with regard to the lumbar spine, and the initial December 2003 aeromedical evacuation patient record indicates C3-4 followed by the symbol for the word "and", not the "L" for lumbar.  In addition, there are no STRs from this time period, or prior, indicating that the Veteran had any complaints with regard to the lumbar spine.  A February 2004 STR reflects cervical disc disease.  It is negative for any lumbar spine problems.  A February 2004 DA Form 3349 reflects that the Veteran was given a temporary profile for cervical spine disease and carpal tunnel syndrome.  The profile is negative for any lumbar spine problems.  A March 2004 post deployment health assessment form reflects that the Veteran reported that he had back problems during his deployment.  He did not report that he had them at the time of the assessment.  A March 2004 health questionnaire for dental treatment reflects a report of degenerated disc C-3 and L3 and 4.  

Thus, the record reflects that, in 2000, after service in the Navy, the Veteran reported no recurrent back pains.  While in Army service, the Veteran reported that he had been diagnosed with disc problems of the L3-4, and L5-6 areas; however, the actual MRI records in evidence are in regard to the cervical spine only.  

A September 2006 VA medical record for an initial visit with the "PCP" reflects that the December 2003 MRI indicated disk herniation at C3-4 and moderate disk bulge at C6-7.  It is negative for any reference to the lumbar spine.  

A VA examination with regard to the issue on appeal was obtained in July 2007. 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case is less than adequate.  The July 2007 VA examination report reflects the opinion of the examiner as follows:  "no report of the veteran having a lumbar spine condition in the military.  Without objective documentation of a lumber spine condition in the military or for one year following, to resolve the question of whether the veteran developed a low back condition in the military or one year following would require that I resort to mere speculation.  A lumbar spine examination is not necessary."

As the Veteran has reported that he had back problems in service, and as a VA examination and opinion was requested by the RO, the Board finds that a VA examination of the spine, with diagnostic study(ies) should have been provided.  In addition, for the sake of providing an opinion, the examiner should consider the Veteran's statements as to how and when he injured his lower back in service, and whether any such injury or injuries is as likely as not causally related to any current low back disability, with consideration of all medical records in evidence.  

If the examiner cannot provide an opinion without resort to mere speculation, he or she should set out the reasons why this is so. Such reasons may include where medical science hasn't advanced to the point where such an opinion is possible, or when an opinion would not be possible without evidence that could only have been obtained

Service connection for left elbow, separate and apart from left ulnar neuropathy

A VA examination with regard to the issue on appeal was obtained in July 2007.  As noted above, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is less than adequate.  The July 2007 VA examination report reflects that the Veteran reported no complaints at all regarding the elbows that day.  The examiner stated "I detect no elbow pathology either by history or physical examination."  As the Veteran has averred that he injured an elbow in service, (the Veteran did not aver which elbow was injured), and as the Veteran indicated that he may have a left elbow problem unrelated to his ulnar nerve, the Board finds that the Veteran should be given a physical examination of the Veteran's left elbow, to include an x-ray of the elbow. 

The Board notes that a December 2003 STR and an October 2006 VA medical report reflect that the Veteran has mild left ulnar neuropathy across the elbow.  The Veteran should be afforded a VA examination to determine if he has a left elbow disability, separate and apart from left ulnar neuropathy.

Service connection for right elbow, to include ulnar neuropathy 

The Veteran avers that in 1982, while in the Navy, he was playing football when he injured his elbow and was given light duty; however, he did not testify as to which elbow, and he has a filed a claim for service connection for both elbows.  He further testified that he has ulnar nerve damage in both elbows (See Board hearing transcript, pages 14 -16.)

A December 2003 Eisenhower Army Medical Center record reflects that the Veteran had electrodiagnostic testing of the right and left upper extremities.  A conclusion was made that the Veteran had left ulnar neuropathy across the elbow.  No such conclusion was made for the right ulnar nerve at the elbow. 

A February 2004 STR reflects an assessment of "early signs [of right] cubital tunnel syndrome."  

The Veteran was provided with a VA examination with respect to his right elbow in June 2007.  The Board finds that the VA examination and opinion obtained in this case is less than adequate, and that another VA examination/opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner stated that he detected no elbow pathology by history or physical examination.  The examiner's opinion appears to be based on a review of the STRs, and a physical examination of the Veteran's elbow, but it does not reflect that any diagnostic testing of the nerves was done.  As a February 2004 STR reflects an assessment of early signs of right cubital tunnel syndrome, and as the Veteran avers that he has pain in both arms, and numbness in the hands, the Board finds that further diagnostic testing is warranted.  When rendering an opinion, the examiner should state whether it is possible to differentiate between the symptoms associated with the Veteran's carpal tunnel syndrome and the symptoms associated with any other disability.  If so, the examiner should note which symptoms, if any, relate to which disability, if any.

Rating for left ear hearing loss disability

The Veteran is service connected for left ear hearing loss disability, evaluated as noncompensable from May 2006.  The most current VA audiology examination report is from June 2007.  An August 2007 VA primary care note reflects that the Veteran wanted a hearing aid.  An October 2007 VA primary care record includes the statement "go hearing aids."  The Veteran testified at the November 2010 Board hearing that he believed that his hearing loss had become worse since the June 2007 VA examination.  (See Board hearing transcript, page 21.)
 
The Veteran is competent to testify that he has had an increase in hearing difficulty since the last VA examination, which was more than three years ago.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Because the Veteran asserts that his hearing loss disability has worsened since the 2007 VA examination, the Board finds that another VA examination to determine the extent of the Veteran's hearing loss disability is warranted.  

Rating for eczema

The Veteran is service connected for eczema with residual scarring, distal posterior left calf, evaluated as noncompensable from May 2006.  The most current VA skin examination report is from June 2007.  The Veteran testified at the November 2010 Board hearing that he has had a flare up of eczema of the right ankle for the past year.  He also testified that he believed that his eczema has become worse since the June 2007 VA examination.  (See Board hearing transcript, pages 21 to 25.)
 
The Veteran is competent to testify that he has had an increase in itching and burning of his skin since the last VA examination, which was more than three years ago.  Because the Veteran asserts that his eczema has worsened since the 2007 VA examination, the Board finds that another VA examination to determine the extent of the Veteran's eczema disability is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Separate rating for left ulnar neuropathy

A July 2007 rating decision granted the Veteran service connection for left carpal tunnel syndrome and left ulnar neuropathy, evaluated as noncompensable.  As noted above, the Veteran has averred pain in his arm, and that he has used both an elbow pad and a wrist guard.  The Board finds that a VA examination, to determine if the Veteran's left carpal tunnel syndrome is manifested by symptomatology distinct from his left ulnar neuropathy.



Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his hearing loss, back, elbows, skin, and neuropathy, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA medical records, not already associated with the claims file.  

2.  Request the Veteran to identify dates and to which state component of the Army National Guard he was assigned.  Thereafter, attempt to obtain all personnel and medical records from such service.  

If any of the above searches for any such records yields negative results, this fact should be noted in the claims folder.  Any documents received by VA should be associated with the claims folder.

3.  Thereafter, request the June 2007 VA examiner to provide a supplemental opinion which states a rationale for his previous opinion regarding the etiology of the Veteran's right ear hearing loss disability, with consideration of the Veteran's August 1981 audiological results, and all other STRs.

4.  If the June 2007 VA examiner is not available, schedule the Veteran for a VA examination with a clinician to determine the etiology of the Veteran's current right ear hearing loss disability.  All necessary tests should be performed.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  

The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current right ear hearing loss disability causally related to his military service.  If the examiner finds that the Veteran had a pre-existing right ear hearing loss, the examiner should opine as to whether any such hearing loss was aggravated by active service.  Any opinion expressed should be accompanied by a complete rationale.  The examiner should consider all STRs of record, to include the Veteran's August 1981 report of medical examination for enlistment purposes.

5.  Schedule the Veteran for the following examinations:

a.  A VA examination to determine the extent of his service-connected left ear hearing loss disability.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  In addition to dictating objective test results, the examiner should describe the functional effects caused by the Veteran's hearing loss disability.

b.  A VA examination to determine the extent of his service-connected eczema disability.  Report all clinical manifestations in detail.  If the rash on the Veteran's left ankle is not eczema, the examiner should offer an opinion, based upon the Veteran's testimony and the Veteran's STRs as to whether the ankle or any other rash is the same rash complained of in the March 2004 STRs.

c.  A VA examination to determine whether the symptomatology of the Veteran's left carpal tunnel syndrome is distinguishable from symptomatology manifested by his left ulnar neuropathy.

d.  A VA examination to determine the etiology and extent of any low back disability.  All necessary tests should be performed.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has any current low back disability causally related to active service.  The examiner for the Veteran's back should consider the Veteran's statements with regard to a back injury in service, as well as the STRs, to include the December 2003 radiologic examination report, the March 2004 post deployment health assessment form, and the March 2004 health questionnaire for dental treatment.  

e.  A VA examination to determine the extent and etiology of any left elbow disability, separate and apart from his service-connected left ulnar neuropathy.  All necessary tests should be performed.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has any current left elbow disability, other than left ulnar neuropathy, causally related to active service.  

f.  A VA examination to determine the extent and etiology of any right elbow disability, to include ulnar neuropathy.  All necessary tests should be performed.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has any current right elbow disability, to include ulnar neuropathy, causally related to active service.  The examiner should consider the Veteran's STRs, to include the December 2003 Eisenhower Army Medical Center record which reflects results of Veteran's electrodiagnostic testing, and the February 2004 STR which reflects an assessment of "early signs [of right] cubital tunnel syndrome."  

The VA examiner(s) is (are) advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The clinician(s) is (are) requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The clinician should review the claims folder, to include this remand, and this fact should be noted in the accompanying medical report.  

If an examiner cannot provide an opinion without resort to mere speculation, he or she should set out the reasons why this is so.  Such reasons may include where medical science has not advanced to the point where such an opinion is possible, or when an opinion would not be possible without evidence that could only have been obtained.

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

6.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues of entitlement to service connection for right ear hearing loss disability, entitlement to service connection for a low back disability, entitlement to service connection for a left elbow disability (separate and distinct from left ulnar neuropathy), entitlement to service connection for a right elbow disability, to include right ulnar neuropathy, entitlement to an initial compensable rating for left ear hearing loss disability, entitlement to an initial compensable rating for eczema, and entitlement to a separate rating for left ulnar neuropathy, on appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


